Case 3:20-cv-00017-MMH-JBT Document 71 Filed 06/21/21 Page 1 of 4 PageID 987




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA


MERLIN KAUFFMAN,
an individual,                              Case No. 3:20-cv-00017-MMH-JBT

Plaintiff,

v.


TRANS-HIGH CORP.,
a New York corporation, and
HIGH TIMES HOLDING CORP.,
a Delaware corporation,

Defendants.
___________________________/

                DEFENDANTS’ COUNSEL’S UNOPPOSED
                  MOTION TO SEAL UNDER FRCP 5.2

       Samuel M. Sheldon, Howard R. Behar, and The Behar Law Firm, P.A.

(collectively, the “Undersigned”), counsel for Defendants, TRANS-HIGH

CORP. and HIGH TIMES HOLDING CORP., Pursuant to Rule 5.2, Fed. R. Civ..

P., and M.D.Fla. Local Rule 1.11(b), hereby move unopposed to file under seal

their response to the Court’s Order dated June 9, 2021 [Doc. 64] (the “Order”)

requiring Defendants to show cause in writing why they and/or their undersigned

counsel should not be ordered to pay Plaintiff’s expenses incurred in connection

with his Motion to Compel [Doc. 61], and state:

       1.    On June 9, 2021, the Court entered the Order which requires in

relevant part that Defendants show cause in writing “why they and/or their
Case 3:20-cv-00017-MMH-JBT Document 71 Filed 06/21/21 Page 2 of 4 PageID 988




attorney should not be ordered to pay Plaintiff’s reasonable expenses incurred in

making the Motion [to compel].”

      2.    It is the Undersigned’s position that they should not be held

responsible for Plaintiff’s expenses incurred in moving to compel.

      3.    Although Rule 4-1.6(c) of the Rules Regulating the Florida Bar

permits the undersigned to reveal confidential information to the extent

reasonably believed necessary to defend against Plaintiff’s claim for expenses, the

Comments to that rule provide in relevant part that “disclosure should be no

greater than the lawyer reasonably believes is necessary to vindicate innocence,

the disclosure should be made in a manner that limits access to the information

to the tribunal or other persons having a need to know it, and appropriate

protective orders or other arrangements should be sought by the lawyer to the

fullest extent practicable.” Id. (emphasis added).

      4.    Rule 5.2(d) provides in relevant part that “The court may order that

a filing be made under seal without redaction.”

      5.    Rule 5.2(e) provides in relevant part that “For good cause, the court

may by order in a case … (2) limit or prohibit a non-party’s remote electronic

access to a document filed with the court.”

      6.    Good cause exists here to permit the Undersigned to file under seal

their response to the Order. Specifically, in order to defend themselves from

Plaintiff’s claim for fees, the Undersigned reasonably believes it is necessary to

reveal certain confidential attorney-client communications. In doing so, however,
Case 3:20-cv-00017-MMH-JBT Document 71 Filed 06/21/21 Page 3 of 4 PageID 989




the Undersigned are obligated under Rule 4-1.6 of the Rules Regulating the

Florida Bar to seek a protective order limiting access to those communications to

the tribunal and those with a need to know.

      7.    The foregoing good cause establishes that the Undersigned’s

proposed response to the Order is within the scope of Rule 5.2.

      8.    The undersigned proposes that said response be sealed indefinitely.

      9.    The person authorized by Defendants to retrieve a sealed, tangible

item is: Adam Levin, Executive Chairman, Hightimes Holding Corp., 2110

Narcissus Ct., Venice CA 90291, adam@hightimes.com, (818) 822-8890.

      WHEREFORE, Samuel M. Sheldon, Howard R. Behar, and The Behar Law

Firm, P.A., counsel for Defendants, TRANS-HIGH CORP. and HIGH TIMES

HOLDING CORP., respectfully request that the Court enter an order permitting

undersigned counsel to file under seal their response to the Court’s June 9, 2021

Order requiring Defendants to show cause in writing why they and/or their

attorney should not be ordered to pay Plaintiff’s reasonable expenses incurred in

moving to compel, together with such other and further relief as the Court deems

just and proper.

                      Local Rule 3.01(g) Certification

      Pursuant to Local Rule 3.01(g), I hereby certify that, on June 18, 2021,

undersigned counsel conferred via email with Plaintiff’s counsel, Darren

Spielman, who advised that Plaintiff does not oppose the relief sought herein.
Case 3:20-cv-00017-MMH-JBT Document 71 Filed 06/21/21 Page 4 of 4 PageID 990




Dated: June 21, 2021

                                           Respectfully submitted,

                                           The Behar Law Firm, P.A.
                                           Attorneys for Defendants
                                           3323 N. E. 163rd Street, Suite 402
                                           North Miami Beach, Florida 33160
                                           Telephone: (786) 735-3300
                                           Facsimile: (786) 735-3307
                                           hrb@beharlegal.com
                                           sms@beharlegal.com
                                           np@beharlegal.com

                                           s/ Samuel M. Sheldon
                                           Howard R. Behar
                                           Florida Bar No. 54471
                                           Samuel M. Sheldon
                                           Florida Bar No. 54088

                        CERTIFICATE OF SERVICE

        HEREBY CERTIFY that on June 21, 2021, that the foregoing document
 is being filed via ECF and served this day on all counsel of record identified
 below on the Service List via email.

                                           s/ Samuel M. Sheldon
                                           Samuel M. Sheldon

Darren Spielman, Esq.
Concept Law Group, P.A.
6400 N. Andrews Ave., Suite 500
Fort Lauderdale, FL 33309
754-300-1500
Fax: 754-300-1501
dspielman@complexip.com
rkain@complexip.com
